Citation Nr: 0604076	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for deviated nasal 
septum.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for frostbite 
residuals.

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

7.  Entitlement to service connection for traumatic arthritis 
of multiple joints.

8.  Entitlement to service connection for peripheral vascular 
disease.



9.  Entitlement to service connection for restless leg 
syndrome.

10.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent evaluation.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L. Decker, Ph.D.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 2002, which denied the service connection claims on 
appeal, and July 2003, which granted service connection for 


PTSD, and assigned a 30 percent rating.  In August 2005, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  In January 2006, 
the appeal was advanced on the docket. 

For reasons expressed below, issues numbered 5 through 11 on 
the title page of this decision are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Coronary artery disease was first manifested many years 
after service, and is unrelated to any inservice events.

2.  A deviated nasal septum was not due to any traumatic 
events which occurred in service, including any nasal 
surgery, nor did a deviated nasal septum of non-traumatic 
origin increase in severity due to inservice events, 
including nasal surgery.

3.  Sleep apnea was first manifested many years after 
service, and is unrelated to any inservice events.

4.  Chronic renal insufficiency was first manifested many 
years after service, and is unrelated to any inservice 
events.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



2.  A deviated nasal septum was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2005).

3.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Chronic renal insufficiency was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; (3) inform the claimant of the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  




In a letter dated in May 2001, the veteran was informed of 
the of the information necessary to substantiate service 
connection claims in general, and more specific information 
as to the evidence needed to substantiate his claim for 
service connection for a heart condition, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  In February 2002, he was notified that 
his service medical records had not been located, and he was 
requested to provide additional evidence, including dates and 
places of treatment, to assist VA in locating service medical 
records.  He was told to submit any service medical records 
in his possession.  He was informed of alternate types of 
evidence which could be used to establish service connection, 
including records of treatment, preferably showing a 
continuity of treatment from as close as possible to the date 
of his discharge from service.  He was also informed that 
"[i]f you have any other evidence which you believe would 
support your claim, you should send it to us."  Examples 
were given of statements from persons with whom he had 
service, letters written or photographs taken during service, 
or employment or insurance examinations completed just after 
service.  

In a letter dated in May 2002, he was informed of the 
evidence needed to substantiate his claims for service 
connection for heart and kidney conditions, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  He was told to submit any evidence in his 
possession that pertained to the claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, the veteran was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The veteran responded, in May 2002, describing the 
available evidence, which he stated should be of record.  

A February 2005 letter provided this information with respect 
to all of the service connection claims on appeal.  He was 
informed of the evidence needed to substantiate his claims, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  He was told to submit 
any evidence in his possession that pertained to the claims.  
The claimant has not alleged that VA failed 



to comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  By virtue of 
other correspondence such as the notification of the rating 
decision on appeal and the statement of the case, he was 
provided with specific information as to why his particular 
claims were being denied, and of the evidence that was 
lacking.  There is no allegation from the claimant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of his claim.  Instead, in a February 
2005 statement, the veteran said he had no further 
information or evidence to submit in regards to his appeal.  
At his hearing before the undersigned, the evidence needed 
and the lack of any additional evidence pertaining to the 
heart, deviated nasal septum, sleep apnea, and kidney claims 
was discussed in detail.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini II.  The 
notices provided in May 2001 and May 2002, prior to the 
action on appeal, did not apply to all of the service 
connection issues.  However, they provided general 
information as to the evidence necessary to substantiate a 
service connection claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence, and the veteran did in fact respond with 
information applicable to the other issues.  He was 
subsequently provided with VCAA content complying notice and 
proper VA process.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and he has 
submitted evidence as to all issues throughout the appeal 
period.  The Board finds that any 




defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied, as to the issues decided in this decision.  
Service medical records are not available.  The RO requested 
service medical records from the National Personnel Records 
Center (NPRC) in March 2000 with three different requests for 
types of service medical records, and each request was met 
with the response that the record was fire-related, and there 
were no service medical records.  Specifically, there were no 
service medical records, no Army Surgeon General's Office 
(SGO) records, and no entrance physical.  A December 2002 
statement reflects that the available morning reports did not 
show the veteran going from duty to hospital.  Thus, further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(2).  

All available, relevant post-service VA and private medical 
records identified by the veteran are in the file.  Although 
in May 2001 the veteran provided authorizations for the 
release of private medical records, which were not obtained 
by the RO, in November 2001, he submitted evidence from all 
of the providers he had named in the authorizations, which he 
identified as the evidence relevant to his claims.  
Specifically, he provided records from St. John's Medical 
Center dated in 1994, 1995, 1997, and 2000, with treatment 
provided by Dr. Bayer, Dr. Burstein, and Dr. Rothschild, and 
Dr. Declusin as the requesting physician.  Although he 
identified the bypass surgery as having occurred in 1973 and 
the sleep apnea surgery as having been performed in 1972, the 
evidence obtained shows the surgeries were performed in 1995 
and 1994, respectivetly, and the records do not suggest that 
he had earlier undergone heart or sleep apnea surgery.  Also 
of record are VA medical records dated from 1999 to 2003.  He 
stated at his hearing that he could not obtain earlier 
records of treatment as the doctors were deceased.  





An examination is not necessary as to these issues, because 
there is no competent evidence of inservice disease or 
injury.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) 
(a postservice medical examination cannot provide evidence of 
past events).  Although service medical records are 
unavailable, and, hence, there is a heightened duty to 
assist, there is no contemporaneous presence of the existence 
of any of the disabilities until 48 years after service, and 
no history of service onset was provided at that time, or for 
several years after that.  As discussed in detail below, the 
veteran is entitled to the combat presumption of 38 U.S.C.A. 
§ 1154(b), but he is not competent to speak on matters 
requiring medical expertise, such as the diagnosis or cause 
of a disease.  Thus, the evidence is insufficient to trigger 
VA's duty to provide an examination.  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the appellant's 
claim since it, alone, could not provide evidence of a past 
event.  

With respect to the deviated nasal septum, he does not 
contend that the deviated nasal septum was of traumatic 
onset, but rather that the condition was noted on an 
examination, and he was told he had to have the surgery for 
flying status.  He contends that he underwent the surgery, 
which was complicated by excessive bleeding, and that he 
again had the same breathing problems one to three years 
later.  Service connection may only be granted for deviated 
nasal septum of traumatic onset.  See 38 C.F.R. § 4.97, Code 
6502 (2005).  Thus, the veteran's contentions do not provide 
a basis for an examination, since, by his own statements, the 
effect was a resolution of symptoms, albeit not permanent.  



VA has satisfied its duties to inform and assist the claimant 
at every stage of this case.  Therefore, he is not prejudiced 
by the Board considering the merits of the claims in this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran states that he flew 30 combat missions in Europe, 
while in service during World War II, during which he was 
subjected to extreme temperatures as well as unpressurized 
air at high altitudes.  He also contends that due to 
mishandled surgery for a deviated nasal septum in service, he 
has had chronic breathing problems.  He contends, in essence, 
that due to a combination of these factors, he developed 
coronary artery disease, sleep apnea, kidney problems, and a 
worsened deviated nasal septum, necessitating additional 
surgery.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran's service medical and personnel records are 
unavailable, and, in such cases, the Board has a heightened 
duty to assist and obligation to explain its findings and 
conclusions.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App.  542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  

Although the veteran's military occupational specialty was 
airplane and engine mechanic, he was awarded the Air Medal 
with four Oak Leaf Clusters.  Thus, the Board finds that 
combat exposure has been established.  In the case of any 
veteran who engaged in combat with the enemy in active 
service, there is a relaxed standard of proof for combat-
related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  Specifically, if a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
However, this reduced evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  

The earliest medical evidence of record is a report of a 
February 1994 hospitalization in St. John's Regional Medical 
Center for treatment of obstructive sleep apnea.  According 
to the admission history and physical, he had a history of 
obstructive sleep apnea syndrome, documented with a sleep 
study which showed severe obstructive sleep apnea.  Treatment 
with diet and nasal CPAP had been unsuccessful, and he was 
admitted for uvulopalatopharyngoplasty.  In addition, he had 
chronic nasal obstruction, and exhibited a significant nasal 
septal deformity and hypertrophic turbinates.  He reported 
that he had previously undergone a septoplasty in 1942.  A 
history of hypertension and coronary artery disease was also 
noted, as was a known history of a slightly elevated 
creatinine level in the past.  He underwent nasal septoplasty 
with bilateral partial inferior turbinectomies, as well as 
the uvoloplasty.  Other records from St. John's show that he 
later underwent three-vessel coronary artery bypass graft 
surgery in January 1995, and he was hospitalized with a 
myocardial infarction in May 2000.  

Subsequently, during the summer of 2001, he began receiving 
his treatment at VA facilities.  In addition to histories of 
coronary artery disease, sleep apnea, and deviated nasal 
septum, these records show the veteran's treatment for 
chronic renal insufficiency.  Thus, in view of the medical 
evidence of current disability, the question for 
consideration in all of these issues is whether the onset (or 
increase in severity) can be attributed to service.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).    



A.  Coronary artery disease

In a statement dated in April 2001, the veteran said that 
after three days of physical training in service, it was 
determined that his heart was "marginal, but within limits 
to fly."  He said it had been called an "enlarged border of 
the heart."  He states that in 1994 he had triple bypass 
surgery.  He feels that the initial operation for his 
deviated nasal septum was mishandled, and that it, in 
conjunction with frequent high altitude flying, were 
causative factors in his heart disease.  
 
The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The file contains several letters from a VA physician, I. 
Sylvester, M.D., who began treating the veteran as a primary 
care physician in April 2002.  In September 2002, she wrote, 
in part, that the veteran has coronary artery disease, which 
he attributes to war-related stress.  She said that although 
direct proof does not exist, the causative relationship 
between those events in the war and his present ailments is 
possible.  However, the mere possibility of a connection to 
service is not sufficient to raise a reasonable doubt.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) 
(medical treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for cause of death).   

There is no other competent evidence of a nexus to service.  
In May 2000, his cardiac risk factors were noted to be 
hypertension and smoking, and neither the records of that 
hospitalization, nor any other records indicate his wartime 
history as either a cardiac risk factor, or otherwise 
causally connected to his heart disease.  In this regard, 
although his therapist has stated that there is a well-known 
connection between stress and cardiac disease, he is not a 
medical doctor, and, thus, not competent to provide an 
association in a particular case.  Moreover, the veteran's 
own report of having coronary artery disease since service is 
beyond his competence as a layman.  For the same reason, he 
is not competent to report that he had an enlarged heart in 
service.  See Robinette v. Brown, 8 Vet.App. 69 (1995) ("the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  

While the veteran has correctly pointed out that the absence 
of service medical records is not his fault, it must be 
stressed that the absence of any contemporaneous (i.e., 
created during the same time period) evidence-lay or 
medical-of the existence of a cardiac condition for the 
first 48 years after service is a highly significant factor 
in this case.  This lapse of many years between the veteran's 
separation from service and the first record of treatment for 
the claimed disorder is evidence against the claim.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Further, the medical evidence does not show that the veteran 
himself related the onset to service until after several 
years of treatment which included coronary artery bypass 
graft and treatment for a myocardial infarction.   

Thus, for the foregoing reasons, the preponderance of the 
evidence is against the claim for service connection for 
coronary artery disease.  Accordingly, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Deviated nasal septum

The veteran contends that he underwent surgery for a deviated 
nasal septum shortly after he entered onto active duty, in 
order to qualify for flying status.  He feels the surgery was 
not properly handled, as it caused hemorrhaging, and the 
results only lasted about 1 to 3 years.  Since service, he 
has had to undergo another septoplasty, but still has a 
deviated nasal septum and associated breathing difficulties.  

Service connection may be granted for deviated nasal septum 
if of traumatic origin.  38 C.F.R. § 4.97, Code 6502 (2005).  
He does not contend that the deviated nasal septum was of 
traumatic origin; in essence, he is contending that inservice 
surgery aggravated his condition.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  However, 
the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, or absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  

The veteran is competent to report that he required nasal 
surgery in service, and the 1994 medical evidence establishes 
that he had previously undergone a septoplasty.  However, the 
veteran has not contended that the condition was of traumatic 
origin, nor does the medical evidence so suggest.  There is 
also no indication that the in-service surgery resulted in an 
increase in the severity of the disability.  Indeed, the 
veteran himself has said that the symptoms did not recur for 
some period of time after the surgery.  The fact that the 
surgery may have been complicated by bleeding, as the veteran 
reports, does not indicate that there was an increase in the 
severity of the underlying condition.  Thus, although the 
veteran was noted to have chronic nasal obstruction at the 
time of the 1994 surgery, there is no competent evidence 
suggesting a nexus to service, either by traumatic onset or 
aggravation.  For these reasons, it is not necessary to 
further address the question of whether the condition pre-
existed service.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Sleep apnea

As noted above, the veteran was hospitalized in February 
1994, with a history of obstructive sleep apnea syndrome, 
documented with a sleep study which showed severe obstructive 
sleep apnea.  Treatment had already been tried with diet and 
nasal CPAP, which had been unsuccessful, and he was admitted 
for surgery.  However, later evidence indicates this surgery 
was unsuccessful.  For instance, when evaluated in March 1998 
by M. Peterson, M.D., for his obstructive sleep apnea 
problem, he expressed frustration with the results of his 
previous uvuloplasty.  Subsequent VA records show obstructive 
sleep apnea as a continuing medical problem, generally as 
history, without active treatment.  However, there is no 
competent evidence relating this condition to service, or to 
any events in service, including high altitude flying.  
Although other courses of treatment had been undertaken prior 
to the surgery, there was no indication that the condition 
had been present for the past 48 years, nor were any 
inservice events implicated in the onset of the syndrome.  
Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

D.  Kidney disease

During the February 1994 hospitalization, the veteran was 
reported to have a known slightly elevated creatinine level.  
Subsequent VA medical records dated from 2001 to 2003 note 
chronic renal failure.  However, there is no indication of 
any relationship to service, or to any events which occurred 
in service, in any of the records.  The veteran does not 
contend, nor does the evidence otherwise show, that this 
condition was present until many years after service.  The 
veteran appears to feel that this condition has some 
relationship to the conditions of service, in particular, to 
flying in cold temperatures at high altitudes, but he is not 
competent to establish such a relationship, and there is no 
medical evidence in support of his assertion.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for coronary artery disease is denied.

Service connection for a deviated nasal septum is denied.

Service connection for sleep apnea is denied.

Service connection for kidney disease is denied.


REMAND

With respect to the remaining issues, the Board finds that 
further notification and assistance is required to satisfy 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  

First, with respect to the veteran's service connection 
claims regarding his lower extremities, although no symptoms 
were shown until 2000 and later, VA has determined that 
continuity of symptomatology is not required to establish 
service connection for cold injury residuals.  See VBA 
Training Letter (TL) 00-07 (July 17, 2000).  According to the 
training letter, typically, there are symptoms for several 
days to two weeks after the cold injury, followed by a long 
latent period, after which, years later, late or delayed 
signs and symptoms may appear.  Id.  VBA training letters 
have also provided specific symptoms or conditions which are 
late effects of cold injuries.  See TL 02-01 (March 29, 2002) 
and TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, 
Code 7122 (2005).  These include cold sensitization, 
disturbances of nail growth, pain and/or paresthesia, and/or 
numbness, and sensory neuropathy and/or disturbances of 
sensation, sleep disturbances, skin changes, and arthritis in 
the affected limbs.  

The medical evidence shows that the veteran has exhibited 
many of these symptoms.  However, there is contradictory 
and/or ambiguous evidence as to whether some or all of these 
symptoms are due to frostbite, or to other conditions, such 
as lymphoma.  With a service connection claim, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In view 
of the training letter and the veteran's history, an 
examination is warranted, to determine whether the veteran 
has residuals of claimed inservice frostbite, to include 
whether peripheral neuropathy, peripheral vascular disease, 
restless leg syndrome, or traumatic arthritis is due to cold 
injury.  

As to the claim for a higher rating for PTSD, subsequent to 
the most recent VA examination, in September 2003, two 
statements from the veteran's treating therapist and a 
statement from his primary care physician have been received, 
suggesting symptomatology more severe than reflected in the 
VA examinations, or in the writers' prior statements.  The 
veteran's therapist also testified to that effect at the 
veteran's hearing in August 2005.  Accordingly, the veteran 
should be afforded an examination to ascertain the current 
severity of the condition.  Moreover, the Board observes that 
the findings contained on VA treatment records and VA 
examination reports present a strikingly different portrait 
of the level of psychiatric impairment than that presented by 
the letters from his Vet Center therapist.  Therefore, the 
records of his Vet Center treatment records must be obtained, 
if available.  

Finally, a TDIU claim was denied in a February 2004 rating 
decision.  On his substantive appeal as to the PTSD issue, 
received in November 2004, the veteran said, "[b]ecause of 
my PTSD I cannot work and I should be granted individual 
unemployability."  This must be construed as a notice of 
disagreement with the rating decision denying a TDIU claim.  
However, he has not been furnished a statement of the case on 
this issue.  In addition to a statement of the case, he must 
be advised that a timely substantive appeal (VA Form 9 or an 
equivalent writing) will be required for appellate review of 
the additional issues.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Obtain all VA treatment records dated 
from September 2003 to the present, to 
particularly include all evaluations 
and/or treatment involving the lower 
extremities.  Ensure that all records are 
obtained from the Greater Los Angeles 
Healthcare System, in particular, from the 
Oxnard, Sepulveda, and West Los Angeles 
facilities.  

2.  Obtain all actual clinical records of 
the veteran's treatment at the Ventura Vet 
Center from January 2004 to the present.  
If such records are not available, written 
notice to that effect should be obtained.  

3.  Thereafter, schedule the veteran for a 
VA examination to determine whether he has 
disability consistent with residuals of a 
cold injury to the feet.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination. Specifically, 
the examiner should provide an opinion as 
to whether the veteran currently has 
disability of the lower extremities, 
specifically, peripheral neuropathy, 
peripheral vascular disease, restless leg 
syndrome, traumatic arthritis, or any 
other condition attributable to frostbite.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any of the diagnosed 
disabilities are due to inservice cold 
injury.   

It would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The complete rationale for 
all opinions expressed should be 
provided.  

4.  When the above evidentiary 
development has been accomplished, 
associate any of the additional records 
with the file and schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD, by a 
psychiatrist who has not previously 
examined or treated the veteran.  The 
claims file should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  In view of the 
conflicting evidence of record, the 
examiner is requested to review the 
appropriate records in the file to assist 
with the evidence and opinion, in 
particular the VA examinations dated in 
June and September 2003 and the 
statements from L. Decker, Ph.D., of the 
Vet Center, dated from November 2002 to 
November 2004, and his August 2005 
hearing testimony on the veteran's 
behalf, as well as Vet Center records, if 
available.  All pertinent signs and 
symptoms necessary for rating the 
disability should be reported, with an 
emphasis on the degree of resulting 
occupational and social impairment.  See 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130).  The 
doctor should assess the degree of 
occupational and social impairment due 
solely to PTSD.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  The complete 
rationale for all opinions expressed 
should be provided.  

5.  The RO should provide the veteran and 
his representative with a statement of the 
case on the issue of entitlement to a TDIU 
rating.  He should also be informed that a 
timely substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of this additional issue.  
If no appeal is filed, the issue should 
not be returned to the Board.

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for residuals 
of frostbite to the feet, peripheral 
neuropathy, peripheral vascular disease, 
traumatic arthritis, and restless leg 
syndrome.  See TL 02-01 (March 29, 2002) 
and TL 00-07 (July 17, 2000).  In 
addition, the claim for a higher rating 
for PTSD should be reviewed.  If any claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in Vas' efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


